PER CURIAM:
No judgment was entered in this appeal from the lower court’s order dismissing exceptions to its verdict after a non-jury trial. Entry of judgment is a prerequisite to our exercise of jurisdiction. Slaseman v. Myers, 285 Pa.Super. 167, 168, 427 A.2d 165, 166 (1981), rearg. den’d. An order refusing a new trial, without entry of final judgment, is interlocutory and nonappealable. Folcarelli v. Transportation Services, Inc., 284 Pa.Super. 487, 426 A.2d 152 (1981). This appeal must therefore be quashed sua sponte. Id., 284 Pa.Super. at 489 n.1, 426 A.2d at 153 n.1.
Appeal quashed.